Title: From Alexander Hamilton to Aaron Ogden, 8 January 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            NY. Jan. 8. 1800
          
          Upon recurring to your letter the arrangement of relative rank which you last transmitted me and which has received my sanction I do not find in it the name of Lieutenant How. He received and accepted a his appointment on the fifth of August last, and will rank among the Second Lieutenants according to the date of that appointment—I know not whether any appointment has taken place since—You will be pleased to inform me
           Col. Ogden
        